       Case 3:19-cv-00204-DPM Document 15 Filed 05/26/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MICA LANE                                                   PLAINTIFF

v.                       No. 3:19-cv-204-DPM

DCI BIOLOGICALS JONESBORO, LLC
and BPL PLASMA, INC.                                    DEFENDANTS

                                 ORDER
     The Court notes the joint report, and resolves the parties'
discovery disputes as follows.
     • Interrogatories Nos. 1, 9, 10 & 12-16
          Lane's objections are overruled. She must respond as best
          she can with facts specific to her allegations. DCI is entitled
          to the basics before deposing Lane.
     • Interrogatory No. 5
          Lane's objections are overruled. She must supplement with
          approximate income information for each former employer
          and any other sources.
     • Requests for Production
          Here, too, Lane's objections are overruled. She must identify
          which documents already produced respond to each
          request.
       Case 3:19-cv-00204-DPM Document 15 Filed 05/26/20 Page 2 of 2




Lane must provide her supplemental responses and production by
26 June 2020.   The Court denies without prejudice the defendants'
embedded motion for attorney fees or sanctions or both. Doc. 14 at 6.
But the Court commends defense counsel's patience and cautions
plaintiff's counsel against more stalling.       Joint report, Doc. 14,
addressed.
     So Ordered.



                                 D.P. Marshall ~
                                 United States District Judge




                                  -2-
